DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 December 2020 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 20, 25, 26, 40 and 43 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Grant et al. (US Patent 6,592,597 B2) hereinafter referred to as Grant.
Regarding claim 20, Grant discloses a surgical staple cartridge (45), comprising: a deck surface (46); a longitudinal slot defined in the deck surface (see fig. 3 below); staple cavities (47) defined in the deck surface; and a tissue thickness compensator (60 and 66) formed on the deck surface (figs. 2-3; col. 7 lines 31-44, col 7 line 56 – col. 8 line 33) by a molding process (col. 8 lines 1-5 – “The act of pressing forces some of the molten adhesive 66 from the first tissue clamping surface 46 and into the adjacent staple slots 47”; col. 8 lines 12-29 – “moldable compound”); wherein the tissue thickness compensator comprises:
a first portion (see fig. 3 below) on a first side of the longitudinal slot; and 
a second portion (see fig. 3 below) on a second side of the longitudinal slot, wherein the first portion and the second portion of the tissue thickness compensator coincide with some but not all of the staple cavities on each side of the longitudinal slot (see fig. 3 below – The staples of the first portion do not coincide with the staples of the second portion.  Additionally, there are other possible segments of the buttress that have staples that don’t coincide with either the first or second segment.).
While the Office contends the claimed features are disclosed by Grant, insofar as the claim is directed toward a product of a surgical cartridge with a tissue thickness compensator formed by the process of having the tissue thickness compensator ‘formed In re Stephens 145 USPQ 656 (CCPA 1965).

    PNG
    media_image1.png
    562
    806
    media_image1.png
    Greyscale


Regarding claim 25, Grant discloses wherein the tissue thickness compensator (60 and 66) is formed such that at least part of the tissue thickness compensator (66) is formed within at least a portion of one or more of the staple cavities (col 7 line 56 – col. 8 line 33).

Regarding claim 26, Grant discloses a plurality of staples (49; col. 5 lines 34-39) removably positioned in the staple cavities (col. 5 lines 49-53), and wherein the col 7 line 56 – col. 8 line 33).

Regarding claim 40, Grant discloses a surgical staple cartridge (45), comprising: a deck surface (46); a longitudinal slot (see fig. 3 above); staple cavities (47) defined in the deck surface; staples (49; col. 5 lines 34-39) removably stored in the staple cavities (col. 5 lines 49-53); and a tissue thickness compensator (60 and 66) formed on the deck surface (figs. 2-3; col. 7 lines 31-44, col 7 line 56 – col. 8 line 33) by a molding process (col. 8 lines 1-5 – “The act of pressing forces some of the molten adhesive 66 from the first tissue clamping surface 46 and into the adjacent staple slots 47”; col. 8 lines 12-29 – “moldable compound”), wherein the tissue thickness compensator comprises: a first segment on a first side of the longitudinal slot; and a second segment on a second side of the longitudinal slot, (buttress can be considered to have any number of segments that can include subsegments of the buttress including but not limited to right/left side and proximal/distal end; see fig. 3 above), wherein the first segment and the second segment coincide with some but not all of the staple cavities on each side of the longitudinal slot (see fig. 3 above – The staples of the first segment do not coincide with the staples of the second segment.  Additionally, there are other possible segments of the buttress that have staples that don’t coincide with either the first or second segment.).

In re Stephens 145 USPQ 656 (CCPA 1965).

Regarding claim 43, Grant discloses wherein the tissue thickness compensator extends into the staple cavities and is attached to the staples stored in the staple cavities (col 7 line 56 – col. 8 line 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-24, 41-42 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grant (US Patent 6,592,597 B2) in view of Hamilton et al. (US Patent 6,325,810 B1) hereinafter referred to as Hamilton.
Regarding claim 21, Grant discloses wherein the tissue thickness compensator is formed on the deck surface (figs. 2-3; col. 7 lines 31-44, col 7 line 56 – col. 8 line 33), but does not disclose a lyophilization method.
However, Hamilton teaches a tissue thickness compensator is formed via a lyophilization method (col. 4 lines 36-48; col. 8 line 48 – col. 9 line 20).
Given the teachings of Hamilton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the buttress material formed via lyophilization.  Doing so allows for the buttresses to be made of biocompatible/bioabsorable materials or have pharmaceutically active compounds incorporated into the material so as to help with post-surgical healing by the patient. 

Furthermore, the claim is directed toward a product of a surgical cartridge with a tissue thickness compensator formed by the process of having the tissue thickness compensator ‘formed on the deck surface’.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product.  In re Stephens 145 USPQ 656 (CCPA 1965).

Regarding claim 22, Grant fails to disclose wherein the deck surface comprises a non-planar cross-sectional configuration, and wherein the tissue thickness compensator is formed such that the non-planar deck surface defines a first surface profile of the tissue thickness compensator during the lyophilization method.
However, Hamilton teaches wherein the deck surface comprises a non-planar cross-sectional configuration (fig. 12), and wherein the tissue thickness compensator (52a, 124a) is formed such that the non-planar deck surface defines a first surface profile of the tissue thickness compensator during the lyophilization method (col. 4 lines 36-48; col. 8 line 48 – col. 9 line 20).
Given the teachings of Hamilton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the buttress material formed via lyophilization.  Doing so allows for the buttresses to be made of biocompatible/bioabsorable materials or have pharmaceutically active compounds incorporated into the material so as to help with post-surgical healing by the patient. Having the material conform to the contours of the cartridge deck would also allow for the tissue thickness compensator to hold better to the cartridge deck.
Furthermore, the claim is directed toward a product of a surgical cartridge with a tissue thickness compensator formed by the process of having the tissue thickness compensator ‘formed… during the lyophilization method”.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product.  In re Stephens 145 USPQ 656 (CCPA 1965).

Regarding claim 23, Grant as modified by Hamilton discloses wherein a second surface profile of the tissue thickness compensator is defined by a predetermined profile of a mold cavity (Hamilton - col. 4 lines 36-51 – ‘molding or casting’) used during the lyophilization method (Hamilton - col. 4 lines 36-48; col. 8 line 48 – col. 9 line 20).
Given the teachings of Hamilton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the buttress material formed via lyophilization.  Doing so allows for the buttresses to be made of biocompatible/bioabsorable materials or have pharmaceutically active compounds incorporated into the material so as to help with post-surgical healing by the patient. Having the material conform to the contours of the cartridge deck would also allow for the tissue thickness compensator to hold better to the cartridge deck.

Furthermore, the claim is directed toward a product of a surgical cartridge with a tissue thickness compensator formed by the process of having the mold ‘used… during the lyophilization method”.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product.  In re Stephens 145 USPQ 656 (CCPA 1965).

Regarding claim 24, Grant as modified by Hamilton discloses wherein the deck surface comprises a stepped deck surface (Hamilton – fig. 12), and wherein the tissue thickness compensator is formed such that the stepped deck surface defines a Hamilton - col. 4 lines 36-48; col. 8 line 48 – col. 9 line 20).
Given the teachings of Hamilton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the buttress material formed via lyophilization.  Doing so allows for the buttresses to be made of biocompatible/bioabsorable materials or have pharmaceutically active compounds incorporated into the material so as to help with post-surgical healing by the patient. Having the material conform to the contours of the cartridge deck would also allow for the tissue thickness compensator to hold better to the cartridge deck.

Furthermore, the claim is directed toward a product of a surgical cartridge with a tissue thickness compensator formed by the process of having the tissue thickness compensator ‘formed… during the lyophilization method”.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product.  In re Stephens 145 USPQ 656 (CCPA 1965).

Regarding claim 41, Grant discloses wherein the tissue thickness compensator is formed on the deck surface (figs. 2-3; col. 7 lines 31-44, col 7 line 56 – col. 8 line 33), but does not disclose a lyophilization method.
However, Hamilton teaches a tissue thickness compensator is formed via a lyophilization method (col. 4 lines 36-48; col. 8 line 48 – col. 9 line 20).


Furthermore, the claim is directed toward a product of a surgical cartridge with a tissue thickness compensator formed by the process of having the tissue thickness compensator ‘formed on the deck surface’.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product.  In re Stephens 145 USPQ 656 (CCPA 1965).

Regarding claim 42, Grant as modified by Hamilton discloses wherein the lyophilization method (Hamilton - col. 4 lines 36-48; col. 8 line 48 – col. 9 line 20) includes the use of a mold arrangement comprising two distinct mold cavities (Hamilton - col. 4 lines 36-51 – ‘molding or casting’).
Given the teachings of Hamilton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the buttress material formed via lyophilization.  Doing so allows for the buttresses to be made of biocompatible/bioabsorable materials or have pharmaceutically active compounds incorporated into the material so as to help with post-surgical healing by the patient. Having the material conform to the contours of the cartridge deck would also allow for the tissue thickness compensator to hold better to the cartridge deck.

Furthermore, the claim is directed toward a product of a surgical cartridge with a tissue thickness compensator formed by the process of having the “the lyophilization method includes the use of a mold arrangement comprising two distinct mold cavities”.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product.  In re Stephens 145 USPQ 656 (CCPA 1965).
Regarding the presence of two molds, in addition to this being a product-by-process limitation, the general conditions of the claim are met in that molding is taught.  That there are two molds is considered an obvious matter of design choice as it is notoriously well-known to use multiple molds or mold elements to achieve a desired shape as might be required.

Regarding claim 44, Grant as modified by Hamilton discloses wherein the deck surface comprises a stepped deck surface (Hamilton – fig. 12), and wherein the tissue thickness compensator is formed such that the stepped deck surface defines a first surface profile of the tissue thickness compensator during the lyophilization method (Hamilton - col. 4 lines 36-48; col. 8 line 48 – col. 9 line 20).
Given the teachings of Hamilton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the buttress material formed via lyophilization.  Doing so allows for the buttresses to be made of biocompatible/bioabsorable materials or have pharmaceutically active compounds incorporated into the material so as to help with post-surgical healing by the patient. 

Furthermore, the claim is directed toward a product of a surgical cartridge with a tissue thickness compensator formed by the process of having the tissue thickness compensator ‘formed… during the lyophilization method”.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product.  In re Stephens 145 USPQ 656 (CCPA 1965).

Claims 26 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grant (US Patent 6,592,597 B2) alternatively in view of Yoon (US Patent 5,833,695).
Regarding claim 26, Grant discloses a plurality of staples (49; col. 5 lines 34-39) removably positioned in the staple cavities (col. 5 lines 49-53).  Wherein the Applicant may argue Grant does not disclose wherein the tissue thickness compensator is formed such that at least part of the tissue thickness compensator is further formed on at least a portion of a said staple positioned in the one or more staple cavities the Office alternatively points to Yoon.
Yoon teaches wherein wherein the tissue thickness compensator is formed such that at least part of the tissue thickness compensator is further formed on at least a portion of a said staple positioned in the one or more staple cavities (figs. 1 and 2).


Regarding claim 43, Grant discloses wherein the tissue thickness compensator extends into the staple cavities.  Wherein the Applicant may argue Grant does not disclose wherein the tissue thickness compensator is attached to the staples stored in the staple cavities the Office alternatively points to Yoon.
Yoon teaches wherein the tissue thickness compensator is attached to the staples stored in the staple cavities (figs. 1 and 2).
Given the teachings of Yoon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the staples being attached to the tissue thickness compensator.  Doing so would better anchor the tissue thickness compensator to the deck and ensure proper position.

Response to Arguments
The Applicant’s amendments are not deemed to overcome the prior art rejection of record.  The language of the tissue thickness compensator having first and second segments / portions on each side of a longitudinal slot with each segment coinciding with some but not all of the staple cavities is not deemed to be sufficiently limiting to overcome the prior art of record as explained in the rejection above.  In short, a tissue thickness compensator can be deemed to have many different “segments” or “portions”.  A first and second portion may not comprise the entirety of a tissue thickness compensator.  As such, part of the tissue thickness compensator that fall outside of a hypothetical first and second segment would mean that there would be staple cavities the first and second segments didn’t coincide with.  While it is understood that there are differences between the prior art of record and the instant invention, those differences are not delineated in the claim language so as to overcome the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/Primary Examiner, Art Unit 3731